Citation Nr: 0910781	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder with phobias and depression 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
August 1991.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
wherein the RO denied service connection for PTSD.

In November 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  During the hearing, the Veteran testified that he was 
expanding his claim to include entitlement to service 
connection for a psychiatric disorder, to include an anxiety 
disorder with phobias and depression and PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran alleges that he was exposed to 
Scud missile attacks while he was stationed at Bahrain.  He 
maintains that the attacks occurred when he fractured his 
nose after he ran into a British Marine, who was guarding an 
air raid shelter and wearing a flap jacket at the Bahrain 
airport; and during a dental procedure at the Army 47th Field 
Hospital when he was strapped into a chair and unable to put 
on a gas mask.  Also, he alleges that he experienced an 
adverse reaction to pain medication after he injured his left 
shoulder, which was misdiagnosed as a sprain.  Thus, the 
Veteran contends that he developed a psychiatric disorder, to 
include PTSD, as a result of the above stressful events that 
occurred during his active military service in Southwest Asia 
during the Gulf War.

The Veteran's DD Form 214 indicates that the Veteran's period 
of active duty includes service in Bahrain from January 1991 
to March 1991.

With regard to the Veteran's alleged in service stressors, 
the Board notes that the Veteran's service treatment reports 
reflect the Veteran sustained a traumatic nasal fracture, 
dental treatment and a left shoulder injury in service.  The 
service treatment records contain no finding confirming an 
adverse reaction to medication prescribed for the Veteran's 
left shoulder injury.  A July 1991 report discloses that the 
Veteran sustained a fracture to the nose while in the Middle 
East.  The Veteran submitted a letter in July 1991, during 
his active service, with regard to treatment for his sinus 
infections, that he hurt his nose running into someone as he 
entered a bunker during an air raid.  The service dental 
record indicate the Veteran was treated for dental conditions 
on two occasions in February 1991.  In a July 1991 separation 
examination, the Veteran reported treatment in 1991 at the 
47th Army Field Hospital in Bahrain for both orthopedic and 
dental conditions.  The Board observes that the Veteran is 
service connected for both his left shoulder injury and post-
traumatic nasal fracture.

In a response to a request for verification of the Veteran's 
alleged in-service stressors, the United States Army and 
Joint Services Records Research Center (JSRRC), reported that 
Iraqi Scud Missile attacks were documented "against Saudi 
Arabia, Qatar and Bahrain from January 20 ? February 26, 
1991" and that "on February 22, 1991, Patriot Battery on 
Bahrain engaged one Scud and debris was found."  It was also 
noted in this report that "[t]wo other scuds were out of the 
defended area" and that "during the early part of the Scud 
missile attacks, alerts were broadcast to the whole theater 
of operation until they later were broadcast only to the area 
directly under attack."

The evidence of record supports the Veteran's allegations of 
Scud missile attacks at time he fractured his nose in an air 
raid and at the time he had a dental procedure while on 
active duty in Bahrain.  In this regard the Board notes that 
the service treatment records establish the Veteran was 
treated for a nose fracture while in the Middle East; a 
contemporaneous statement from the Veteran's July 1991 letter 
indicates a nose injury occurred from running into a person 
during an air raid in Bahrain; the dental records establish 
treatment for dental conditions in February 1991; the 
separation examination contains reports of treatment in 1991 
at the 47th Army Field Hospital in Bahrain for both 
orthopedic and dental conditions; and a JSRRC response 
indicates Iraqi Scud Missile attacks were documented against 
Bahrain in February 1991 and during the early part of the 
Scud missile attacks, alerts were broadcast to the whole 
theater of operation.  If the veteran's presence in areas of 
documented combat can be verified, this evidence would be 
sufficient to find that he was exposed to such attacks, or 
was otherwise threatened thereby, even without the explicit 
documentation of his participation in specific historic 
events.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).  
Thus, resolving all reasonable doubt in favor of the Veteran, 
the Board accepts that this reported in-service stressor is 
verified by the evidence of record.  38 C.F.R. § 3.102 
(2008).

Finally, the Board notes that a private medical record 
pertaining to treatment from November 2000 to January 2001 
indicates that the Veteran was diagnosed with chronic PTSD 
which resulted from service in the Gulf War resulting in 
general anxiety and phobias including fear of flying, 
enclosed spaces and fear of medical and dental procedures.  
Notably, the October 2008 VA examiner comments that he was 
unable to identify information detailing a stressor, to 
include the Veteran's statement concerning frequent mortar 
and rocket attacks in Bahrain, and thus was unable to 
concluded that the Veteran has PTSD or that any current 
psychiatric disorder is related to his military service.

In considering that the evidence of record confirms the 
Veteran's exposure to Scud missile attacks while he was 
stationed in Bahrain, the Board finds that the Veteran should 
be scheduled for a VA psychiatric examination which takes 
into account the complete evidentiary picture and address the 
etiological basis of any current psychiatric disability, to 
include an anxiety disorder with phobias and depression and 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine the current 
nature and etiology of any psychiatric 
disorder found to be present; and to 
determine if the Veteran's meets the 
diagnostic criteria for PTSD and, if 
so, whether such is linked to the 
verified in-service stressor, i.e., the 
Veteran's exposure to Scud missile 
attacks in Bahrain.  The RO/AMC must 
inform the VA examiner of the verified 
in-service stressor, i.e., the 
Veteran's exposure to Scud missile 
attacks in Bahrain, and forward the 
claims folder in its entirety to that 
examiner for review in connection with 
the examination.  The examination 
report is to contain a notation that 
the examiner reviewed the claims 
folder.  The psychiatric examination 
must include a review of the Veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner must offer an opinion 
addressing the following questions:

a.  Does the Veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
casually linked to the verified in-
service stressor, i.e., his confirmed 
exposure to Scud missile attacks while 
on active duty in Bahrain?

b.  Has the Veteran developed an 
acquired psychiatric disorder other 
than PTSD, and; if so, please specify 
the diagnosis (or diagnoses).  Is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosis of a psychiatric disorder, 
other than PTSD, had its onset during 
service; or, was such a disorder caused 
by any incident or event that occurred 
during service, to include the 
Veteran's confirmed exposure to Scud 
missile attacks while on active duty in 
Bahrain?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" 
support the contended causal 
relationship; "less likely" weighs 
against a causal relationship.

The examiner is requested to answer the 
question posed with use of the "as 
likely," "more likely," or "less 
likely" language.  The examiner is 
also asked to provide the rationale 
used in formulating his or her opinion 
in the written report.

2.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Lastly, the RO/AMC must readjudicate 
the Veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include an 
anxiety disorder with phobias and 
depression and PTSD, on the basis of all 
evidence on file and all governing legal 
authority, inclusive of 38 C.F.R. § 
3.304(f) (2008).  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran needs to take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding a final 
disposition of the claim in question as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

